Name: Commission Regulation (EEC) No 1523/89 of 1 June 1989 fixing the consequences to the basic and buying-in prices for the 1989/90 marketing year of an overrun in the intervention threshold for lemons in Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe
 Date Published: nan

 No L 149/6 Official Journal of the European Communities 1 . 6 . 89 COMMISSION REGULATION (EEC) No 1523/89 of 1 June 1989 fixing the consequences to the basic and buying-in prices for the 1989/90 marketing year of an overrun in the intervention threshold for lemons in Spain for the 1988/89 marketing year Whereas the institutional prices applicable in Spain for the 1989/90 marketing year must consequently be reduced by 6 % ; Whereas institutional prices for lemons applicable in Spain for the period 1 January to 31 May 1990 will be set at a later date by the Council, as provided for in Article 148 ( 1) of the Act of Accession ; whereas this Regulation accordingly covers only institutional prices applicable from 1 June to 31 December 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 An overrun of the intervention threshold fixed for the 1988/89 marketing year for lemons in Spain is hereby recorded based on intervention carried out during the period 1 March 1988 to 28 February 1989. Article 2 The institutional prices applicable in Spain for lemons as provided for in Article 135 of the Act of Accession shall for the period 1 June to 31 December 1989 be reduced by 6 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2285/88 of 19 July 1988 fixing an intervention threshold for the 1988/89 marketing year for lemons in Spain ('), as amended by Regulation (EEC) No 1521 /89 (2) and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3139/88 (3) set the intervention threshold for the 1988/89 marketing year for lemons in Spain at 69 590 tonnes ; Wheras Article 2 of Regulation (EEC) No 2285/88 provides that if the quantities of lemons offered for intervention in Spain over a period of 12 consecutive months exceeds the threshold fixed for the 1988/89 marketing year institutional prices applicable in Spain for the 1989/90 marketing year are to be reduced by 1 % for every 4 300 tonnes by which the threshold is exceeded ; Whereas the institutional prices for lemons for the 1989/90 marketing year enter into force on 1 June 1989 ; whereas it is consequently necessary to refer to the period of 12 consecutive months from 1 March 1988 to 28 February 1989 ; whereas Spain has indicated that 97 911 tonnes of lemons were brought in by intervention during that period ; whereas an overrun of 28 321 tonnes of the intervention threshold set for the 1988/89 marketing year has been recorded by the Commission ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 201 , 27. 7. 1988, p. 1 . (2) See page 1 of this Official Journal . 0 OJ No L 280, 13 . 10 . 1988, p. 15.